—Appeal from a *911judgment of the County Court of Washington County (Hemmett, J.), rendered September 16, 1993, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant’s constitutional challenges to the statutory contraband provisions (Penal Law § 205.25 [2]; § 205.00 [3], [4]) based on vagueness and the improper delegation of legislative authority are unpersuasive. Defendant has failed to overcome the strong presumption of constitutional validity attendant to these statutes. We also reject his contention that the prison sentence he received as a second felony offender of IV2 to 3 years was harsh and excessive. The sentence was the most lenient possible and was in accord with the plea arrangement. Defendant was also permitted to plead guilty to a lesser charge. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.